Citation Nr: 0402490	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision which 
denied the veteran's claim for entitlement to individual 
unemployability.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is in effect for left shoulder bursitis, 
rated 20 percent disabling, cervical spine arthritis, rated 
10 percent disabling; bilateral hearing loss and PTSD, both 
rated noncompensable.  The combined rating is 30 percent.  
Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2003).  
Under such circumstances, the veteran can only be awarded a 
TDIU, pursuant to the procedures set forth in section 
4.16(b), for veteran's who are unemployable by reason of 
service connected disability, but fail to meet the percentage 
requirements.

A disability determination by the Social Security 
Administration (SSA) reflects that the veteran was awarded 
disability benefits on the basis of his service-connected 
disabilities; however, the decision was also premised on the 
veteran's age.  The medical records that served as the basis 
for that determination are not of record.  VA has a duty to 
assist in gathering Social Security records when put on 
notice that the veteran is receiving those benefits. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The United States Court of Appeals for Veterans Claims has 
held that in the case of a claim for total rating based on 
individual unemployability, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  
The veteran has not yet been afforded such an examination.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should afford the veteran 
orthopedic and psychiatric examinations 
in order to obtain an opinion as to 
whether the veteran's service connected 
disabilities, at least as likely as not 
(50 percent probability or more) prevent 
him from maintaining gainful employment 
consistent with his education and 
occupational experience.  The examiners 
should review the claims folder, and note 
such review in the examination reports or 
in an addendum to those reports.

3.  The RO should then readjudicate the 
claim and consider whether to refer the 
veteran's claim to the appropriate 
authority for assignment of a total 
rating based on individual 
unemployability on an extraschedular 
basis.  If the decision is adverse to the 
veteran he should be furnished with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




